TERMINATION OF LEASE

        THIS TERMINATION OF LEASE (this “Agreement”), made as of the 13th day of
October, 2000 by and between CHIPPEWA LIMITED PARTNERSHIP, a Maryland limited
partnership (the “Landlord”), and EARTHSHELL CORPORATION, a Delaware corporation
(the “Tenant”).


RECITALS

        Pursuant to a Lease Agreement dated July 2, 1999 (the “Lease”) by and
between the Landlord and the Tenant, the Landlord leased to the Tenant a certain
premises (the “Premises”) located in the building known as 9020 Junction Drive
in Howard County, Maryland. The Landlord and the Tenant have agreed to terminate
the Lease, subject to the terms and conditions set forth in this Agreement.

        NOW THEREFORE, in consideration of the premises and for further good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

        1. Termination of the Lease. The Lease and the leasehold estate created
thereby are hereby terminated, effective 12:00 a.m., October 13, 2000 (the
“Termination Date”). From and after the Termination Date, (a) the Tenant shall
have no interest whatsoever in the Premises, and (b) neither the Landlord nor
the Tenant shall have further rights, obligations, responsibilities or duties
under the Lease, except as set forth herein.

        2. Conditions Precedent to Termination. This Agreement and the
termination of the Lease is, at the Landlord's election, subject to the
following conditions precedent:

                (a) New Lease. On or prior to the Termination Date, the Landlord
and Little Optics, Inc., a Delaware corporation (the "New Tenant"), shall have
entered into a new lease agreement for the lease of the Premises to the New
Tenant on terms and conditions satisfactory to the Landlord in the Landlord's
sole and absolute discretion and such lease shall not be subject to any
unsatisfied condition precedent or conditioned on any approval not obtained by
Landlord.

                (b) Lender's Approval. Landlord shall have obtained from the
holder of any mortgage or deed of trust or similar instrument affecting all or
any part of the Premises (a "Mortgagee") the written approval of the termination
of the Lease and of the new lease to be entered into by and between the Landlord
and the New Tenant.

                (c) Estoppel and SNDA. The Landlord shall have obtained from the
New Tenant a Tenant Estoppel Certificate, a Subordination, Non-Disturbance and
Attornment Agreement and any other agreement required by a Mortgagee with
respect to the New Tenant.

        In the event that any of the foregoing conditions precedent are not
satisfied as of the Termination Date, then the Landlord, in its sole and
absolute discretion, shall have the right (but shall not be obligated to) to
terminate this Agreement. If the Landlord elects to terminate this Agreement, it
shall give written notice of termination to the Tenant and, upon the giving of
such notice, this Agreement shall become null, void and of no force or effect,
as if it had never been executed, and the Lease shall continue in existence in
accordance with its terms and conditions.

        3. Possession and Condition of Premises. On the Termination Date, the
Tenant shall deliver to the Landlord possession of the Premises in the condition
that the Premises are required, by paragraph 24, and any other applicable
provisions of the Lease, to be in on the date of expiration or earlier
termination of the Lease.

        4. Security Deposit. If the Tenant shall have performed all of its
obligations under the terms of the Lease and under the terms of this Agreement,
the Landlord shall, within thirty (30) days after the Termination Date, return
to the Tenant the security deposit held by the Landlord, pursuant to paragraph 6
of the Lease. If the Tenant has defaulted in any obligation under the Lease or
under this Agreement, the Landlord shall be entitled to apply any or all of the
security deposit towards the Landlord’s damages, as determined by the Landlord.

        5. Adjustment of Taxes, Insurance and Common Area Charges. Taxes,
insurance and common area charges payable by the Tenant under the Lease shall be
adjusted to the Termination Date. The obligation of the Tenant to make payments
on account of taxes, insurance and common area charges shall survive the
termination of the Lease and the execution of this Agreement and the Tenant
shall make any payment to the Landlord on account thereof within twenty (20)
days after written notice form the Landlord to the Tenant specifying the amount
of such payment that is due.

        6. Indemnification. Except to the extent the claim results from the
negligence or intentional misconduct of Landlord or its agents or employees, the
Tenant will defend and will indemnify Landlord and save it harmless from and
against any and all claims, actions, damages, liability, and expenses
(including, but not limited to, reasonable attorneys’ fees) in connection with
or arising out of the failure of the Tenant to comply with any term or provision
of this Agreement. Without limiting the generality of the foregoing, if the
Tenant holds over after the Termination Date, without the express written
consent of Landlord, the Tenant shall pay the Landlord a hold over fee on a
daily basis at the rate of one and one-half (1 1/2) times the monthly basic
rental specified to be due under the terms of the Lease, but such obligation for
payment of the hold over fee shall not give rise to any right of the Tenant to
maintain occupancy of the Premises after the Termination Date nor shall it give
rise to any tenancy or new lease.

        7. Indemnification, Etc. The obligations of the Tenant set forth in
paragraph 20.A (Indemnification and Waiver of Claim) and paragraph 34 (Hazardous
Materials) of the Lease shall survive the termination of the Lease and the
execution of this Agreement.

        8. Acknowledgment of Notice. Landlord acknowledges that it has received
sufficient notice of Tenant’s intention to vacate the Premises pursuant to
paragraph 21(8) of the Lease so that, if Tenant vacates the Premises on the
Termination Date, Tenant shall not have committed an event of default under the
Lease, pursuant to paragraph 21(8) of the Lease.

        9. Representations and Warranties. The Tenant hereby represents and
warrants to the Landlord that (i) this Agreement has been duly authorized by all
necessary action on the part of Tenant and constitutes the valid and binding act
of Tenant and is enforceable against Tenant in accordance with its terms, and
(ii) Tenant has not assigned, sublet or otherwise transferred or encumbered its
interest in the Lease or the Premises, in whole or in part. The undersigned
individual represents and warrants to the Landlord that he is the duly
authorized officer of the Tenant and has the power and authority to execute and
deliver this Agreement on behalf of the Tenant.

        10. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon Landlord and Tenant and their respective successors and
assigns.

        11. Applicable Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of Maryland.

        12. Remedies Cumulative. Any and all remedies available to the Landlord
for the enforcement of the provisions of this Agreement are cumulative and not
exclusive and the Landlord shall be entitled to pursue singly or concurrently
any of the rights and remedies enumerated in this Agreement or in the Lease or
authorized by law or available in equity. In the event the Landlord retains
legal counsel to enforce any of its rights or remedies under or in connection
with this Agreement, the Tenant shall pay all of the reasonable counsel fees and
court costs of the Landlord’s counsel.

        13. Time is of the Essence. Time is of the essence of all of the
provisions of the Agreement.

        14. Entire Agreement. This Agreement, together with the Lease, contains
the entire agreement between the parties as to the subject matter hereof, and
all agreements relating hereto have been integrated herein. This Agreement
cannot be changed or modified except by a written instrument signed by the party
to be bound thereby.

        IN WITNESS WHEREOF the parties hereto, by the properly authorized
persons, have duly executed this Agreement, under seal, as of the day and year
first above written.


WITNESS/ATTEST:    CHIPPEWA LIMITED PARTNERSHIP, a Maryland limited partnership,

                                By:    Emory Holdings II Limited
                                Partnership, its general partner



__/s/unlegible__________        By: _/s/R.Clayton Emory_______(SEAL)
                                    R. Clayton Emory, general partner



WITNESS/ATTEST:    EARTHSHELL CORPORATION



_/s/Teasha Blackman_____        By: /s/Scott Houston_____________(SEAL)
Teasha Blackman                 Name:    Scott Houston
                                Title: Chief Financial Officer

